Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Duplicate claims
Applicant is advised that should claims 1, 10 and 12-13 be found allowable, claims 15, 20, and 18-19, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsern et al. (US 2016/0004597 and Tsern hereinafter) in view of Alon et al. (US 2006/0140287 and Alon hereinafter).
Claim 1:
	Tsern discloses the invention substantially as claimed.  Tsern teaches (figures 1 & 2B) that a system (50) having memory devices (104-1, 104-2 and 104-3) (figure 1).  One of the memory devices (210) having a storage array (234), transmitters (214-1, 214-2, 214-3 and receivers (212-1, 212-2 & 212-3).  
Tsern’s at least one of the receivers (212) receives write data on a first signal line (144-1, 144-2 or 144-3), from the controller (110), to the storage array (234) through via error detection logic (222) and demodulator (226) (figure 2B, ¶ [0037]);  wherein the write data is modulated by implementing bit-to symbol coding by a modulator (126) in the controller (110) (figure 2A, ¶[0031]).
	Tsern’s at least one of the transmitters (214) transmits the read data from the storage array (234) via a modulator (228) to the controller using at least one signal line (144-4 or 144-5) (figure 2B, ¶s [0036] & [0038]).
	Tsern does not teach that the modulator (228)’s modulation scheme includes a second quantity of voltage levels spanning a second range of voltages smaller than the first range of voltages.  Alon, however, does teach that signals in the baseband sub-channel are modulated using a first modulation code and signals in the passband sub-channel are modulated using a second modulation code, wherein the first modulation code is four-level pulse amplitude 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that Tsern’s write data would have been modulated by using Alon’s first modulation code, and Tsern’s read data would have been modulated by Alon’s second modulation code.  One having ordinary skill in the art would be motivated to realize so because both Tsern’s and Alon’s inventions are in the field of a system having communication between a controller and a memory device (Tsern:  figures 1, 2A & 2B, and Alon:  figure 1).

Claim 2:
	Tsern’s error detection logic (222) determines whether or not the received write data contains any error ¶ [0037]); Tsern also teaches that at least one of the error protection generator (224) adds an error detection code to the read data to be transmitted to the controller ¶ [0036]).

Claim 3:
	Tsern does not exactly teach the error detection information comprises CRC.  Tsern, however, teaches that the error detection code, such as a parity code and/or BCH code, can be added to the read data (to be transmitted) (¶ [0036]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that Tsern’s error detection code not only can be a parity code or BCH code, but also can be a CRC 

Claim 4:
	Tsern teaches that the write data is received using at least one of the receivers (212), and the write data is added with an error detect code and an error correction code (ECC) before being transmitted through one of the transmitter (214) (¶s [0037] & [0036]).

Claims 5-6:
Tsern teaches allocating and/or adjusting one or more bands of frequencies (Tsern: ¶[0028]).  Alon also suggests that this asymmetric modulation code configuration is also illustrated in memory system (850) (figure 8b) and memory system (950) (figure 9b).  The sub-channel setting (826a) may dynamically select 4-PAM (816_1) and 2-PAM (820_1), and the sub-channel setting (826b) may dynamically select 2-PAM (814_2) and 4-PAM (822_2) (Alon: ¶[0085]).

Claims 7-8:
Tsern teaches (figures 1, 1A & 2B) that a system (50) having a controller (110) communicates with memory devices (104-1, 104-2 and 104-3).
Tsern also teaches allocating and/or adjusting one or more bands of frequencies (Tsern: ¶[0028]).  Alon also suggests that this asymmetric modulation code configuration is also 

Claim 9:
	Tsern suggests that a read command (from the controller (110)) may be received by the memory device (210) to initialize the memory device (figure 2B, ¶[0036]).
Claims 10 and 14:
	Alon suggests that the first modulation code is four-level pulse amplitude modulation (4-PAM) and the second modulation code is two-level, on-off keying (2-OOK) (Alon’s claim 15).

Claim 11:
	Tsern’s memory device (210) receives write data which to be write to the storage array (234) and such a receiving (write data) feature would have been part of a write operation (figure 2B, ¶[0037]).

Claims 12-13:
Alon also suggests that this asymmetric modulation code configuration is also illustrated in memory system (850) (figure 8b) and memory system (950) (figure 9b).  The sub-channel setting (826a) may dynamically select 4-PAM (816_1) and 2-PAM (820_1), and the sub-channel setting (826b) may dynamically select 2-PAM (814_2) and 4-PAM (822_2) (Alon: ¶[0085]).
Claims 15-21:
Claims 15, 16-17, 18-19, 20 and 21 are rejected for reasons similar to those set forth against claims 1, 7-8, 12-13, 10 and 2, respectively.

Claim 23:
	This claim is similar to claim 1 with additional limitations of an apparatus comprising an array of memory cells, a receiver and a transmitter.   	
Tsern teaches (figures 1 & 2B) that a system (50) having a controller (110) and memory devices (104-1, 104-2 and 104-3) (figure 1).  One of the memory devices (210) having a storage array (234), transmitters (214-1, 214-2, 214-3 and receivers (212-1, 212-2 & 212-3).  

Claims 24-30:
	Due to the similarity of claims (24-25), 26, (27-28), 29 and 30 to claims (5-6), 2, (7-8), 10 and 4, respectively, these claims are also rejected under the same rationale applied against claims (5-6), 2, 7-8, 10 and 4.

Claim 31:
	This claim is similar to claim 1 with additional limitations of an apparatus having a transmitter of a host device and a receiver of the host device.  
Tsern teaches (figures 1, 2A & 2B) that a system (50) having a controller (110) and memory devices (104-1, 104-2 and 104-3) (figure 1).  The controller (110) comprises at least one of transmitters (134-2 & 134-3) to transmit a respective write data (116) to at least one 

Claims 32-36:
Claims (32 & 33), 34, 35 and 36 are rejected for reasons similar to those set forth against claims 8, 10, 2 and 4, respectively.

Claim 37:
	This claim is similar to claim 37 with additional limitations of the host device coupled with the memory device.  Tsern teaches that the controller (110) is coupled to the memory devices (104-1, 104-2 & 104-3) (figure 1).

Claims 38 - 39:
	Due to the similarity of claims 38 and 39 to claims 10 and 4, respectively, these claims are also rejected under the same rationale applied against claims 10 and 4.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. US 2010/0297949- Nakajima – Radio transmission device, method for determining modulation system, and recording medium therefore.
b. US 2019/0103143 - Hasbun et al. – Multiple concurrent modulation schemes in a memory system.
c. US 2014/0082455 – Decoding device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L TU whose telephone number is (571)272-3831.  The examiner can normally be reached on Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE T. TU/Primary Examiner, Art Unit 2111